              Case 3:21-mj-00040-RWT Document 8 Filed 03/22/21 Page 1 of 3 PageID #: 15




                                           UNITED           STATES               DISTRICT           COURT


                                                                           for the
                                                          Northern District of West Virginia                              Pfl     ~




                         United States of America                                )                                             ~ 2 202,
                                                                                 )   Case No.     3:21MJ40-1
                               Jeffery Finley                                    )
                                   Defendant                                     )

                                           ORDER SETTING CONDITIONS OF RELEASE

 IT IS ORDERED that the defendant’s release is subject to these conditions:

 (1) The defendant must not violate federal, state, or local law while on release.

 (2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S .C. § 141 35a.

 (3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
     any change of residence or telephone number.

 (4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
     the court may impose.

       The defendant must appear by:                         ZOOM VIDEOCONFERENCING- INFORMATION PROVIDED




       on                                            /                   ~ I ~ ~ p~n
 (5)   The defendant must sign an Appearance Bond, if ordered.


                                                    ADDITIONAL CONDITIONS OF                      RELEASE
        IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

            (6)The defendant is placed in the custody of:
               Person or organization          _____________________________________________________________________________________________
               Address (only if above is an organization)  ______________________________________________________________________________________

               City and state _________________________________________________________                   Tel. No. ______________________________
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court
immediately if the defendant violates a condition of release or is no longer in the custodian’s custody.

                                                                            Signed: ________________________________________     _____________________
                                                                                                       Custodian                          Date

   X)       (7)     The defendant shall:
             X    ) (a) submit to supervision by and report for supervision to       United States Probation,



                                                                      Page 1 of 3
     Case 3:21-mj-00040-RWT Document 8 Filed 03/22/21 Page 2 of 3 PageID #: 16



                                                  ADDITIONAL CONDITIONS OF RELEASE

                       telephone number            304-267-0778, no later than AS DIRECTED.
    X   (b) )          continue or actively seek employment.
        (c)            continue or start an education program.
    X) (d)             surrender any passport to:         Clerk, WVND
    X ) (e)            not obtain a passport or other international travel document.
    X ) (f)            abide by the following restrictions on personal association, residence, or travel:   travel restricted to Northern District of West
                       Virginia and to the District of Columbia for court appearance purposes only unless approved in advance by Pretrial Services.
(   X       )    (g)   avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                       including:     anyone who is named in the indictment/information against you unless that person is your spouse, child,
                       parent or sibling.
                (h)    get medical or psychiatric treatment:         ______________________________________________________________________________




(           )    (i) return to custody each                at               o’clock after being released at                o’clock for employment,
                     schooling, or the following purposes:

         (j) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
             necessary.
(   X ) (k) not possess a firearm, destructive device, or other weapon.
(   X ) (1) not consume alcohol.
(   X) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
             medical practitioner.
(   X ) (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
             random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
             prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
             accuracy of prohibited substance screening or testing.
(   X ) (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
             supervising officer.
(     ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                              (i) Curfew. You are restricted to your residence everyday                from   ___________ to ___________ or         as
                                   directed by the pretrial services office or supervising officer; or
                             (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services;
                                   medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                   activities approved in advance by the pretrial services office or supervising officer; or
                             (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                   court appearances or other activities specifically approved by the court,

                (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                    requirements and instructions provided.
                           You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                           supervising officer.
    X       )    (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel,
                      including arrests, questioning, or traffic stops.
    X )          (s) not purchase, possess or use any paraphernalia related to any controlled substance.
    X)           (t) not purchase, possess or consume any organic or synthetic intoxicants, including bath salts, synthetic cannabinoids or other
                     designer stimulants, and shall not frequent places that sell or distribute synthetic cannabinoids or designer stimulants.
    X)          (u) not abuse prescription medication.
    X)          (v) shall be prohibited from possessing a potentially vicious/dangerous animal or residing with anyone who possesses a potentially
                     vicious animal. The Probation Officer has sole authority to determine what animals are considered to be potentially
                     vicious/dangerous.
(       )       (w) participate in a program of mental health counseling if directed by the pretrial services office or supervising officer.
    X)          (x) shall have all firearms, destructive devices, and other weapons removed from any property owned, accessed, or inhabited by the
                     defendant. Removal must be conducted by someone other than the defendant, and shall be completed prior to the defendant’s
                     return to the property.




                                                                    Page 2 of 3
           Case 3:21-mj-00040-RWT Document 8 Filed 03/22/21 Page 3 of 3 PageID #: 17


                                        ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more you will be fined
                                                                                                                           —

            not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years you will be fined not
                                                                                                                       —

            more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony you will be fined not more than $250,000 or imprisoned not more than two years, or both;
                             —

       (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more than one year, or both.
                           —

       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                               Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set
forth above.



                                                         (—7~                          Defendant’s Signature



                                                                                           City and State



                                            Directions to the United States Marshal

           defendant is ORDERED released after processing.
(   ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
      has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
      the appropriate judge at the time and place specified.


Date:           ~   /~/                                                            -

                                                                                   Judicial Officer’s Signature


                                                                    Robert W. Trumble, United States Magistrate Judge
                                                                                       Printed name and title


                    DISTRIBUTION:   COURT     DEFENDANT         PRETRIAL SERVICE       U.S. ATTORNEY            U.S. MARSHAL




                                                            Page 3 of 3
